On Petition for Rehearing.
Myers, J.
5. Appellant in support of its petition for a rehearing cites the case of Peoria Water-Works Co. v. Peoria R. Co. (1910), 181 Fed. 990, as announcing a rule of law contrary to that expressed by this court at the former hearing of this case. At that time we were not advised as to the ruling in that case, but in consideration of the petition before us we have carefully examined the facts and opinion of the court as reported, without being persuaded that there is any conflict in the two opinions.
In the case just cited, the relief sought was an injunction to prevent injury to water-mains by electrolysis. The ease was referred to a special master for his findings of fact and *595conclusions of law. ■ At page 996 it is said: “The ultimate facts disclosed by the evidence may be briefly summarized as follows: (1) The injury complained of exists. (2) The injury is permanent and continuing. (3) The injury has been and is being caused by the defendants. (4) The complainant can do nothing to prevent the injury.” Under the heading “Conclusions of Law,” on page 997, it is said: “(6) The injury which is being done to complainant’s water-pipes by the defendants’ currents of electricity is not a mere incidental injury or inconvenience, but is a permanent, continuing injury to a legal right, which will, in effect, if the injury is permitted to go on, ultimately result in the absolute destruction of complainant’s plant and property.” It is also said, at page 998: “(1) It is possible for the defendants so to operate their railways by electric motive power as not to injure the complainant’s property. (2) It is impossible by any known method for the complainant to protect its property from such injury. * * # (4) The failure on the part of the defendants to observe such duty constitutes negligence, and, when it results in damage to another, such damage is actionable. # * * (10) The injury found to be going on in this ease is the direct consequence of the unnecessary and wrongful acts of the defendants in accomplishing a legal result. ’ ’
In the course of the opinion of the court, at page 1003, it is said: “At the outset it may be said that the court has no power to prescribe by injunction the use of any particular system of circuit or negative return. It is doubtful, indeed, whether the judicial power would extend to the making of a decree restraining the defendant from continuing to serve the public unless it shall cease injuring complainants’ water system.”
The facts set forth in the complaint at bar are entirely different from the facts found in the ease cited. In the latter ease the water company was powerless to prevent the injury of which it complained. In this case, appellant, at a *596small expense, might have remedied the trouble. It was within the power of the railway company to minimize the escape of its electric currents, and thereby prevent a destruction of the water company’s property. In this case, appellee may be using the most approved apparatus known to science. In the case of Peoria Water-Works Co. v. Peoria R. Co., supra, the findings show that the railway company was guilty of negligence, and that the injury was the direct result of the unnecessary and wrongful acts of defendants. In the ease at bar, appellant expressly declines to base its asserted right on the theory of negligence, unskilfulness or malice in the construction, maintenance or operation of appellee’s line of railway.
Finding no- reason for granting appellant’s petition for a rehearing, it is overruled.